PER CURIAM: A judgment was entered by the Circuit Court of St Clair County ordering East St. Louis School District No. 189 to pay $275,691.54 with accrued interest to Cahokia Unit School District No. 187. The validity of that judgment is not contested in this appeal. After numerous unsuccessful demands for payment, the Cahokia District sought and was granted a writ of mandamus ordering East St. Louis School District No. 189 and named officers and members of the Board of Education thereof, to amend the Tax Levy Ordinance of that district to include a sum sufficient to satisfy the judgment and accrued interest, “* * ** which sum shall be raised by levying a tax at a rate which may be in addition to the maximum rates provided under the statutes applicable to respondent School District * * *." From this order the East St. Louis District appeals. We conclude from this record that the trial court could issue the Writ ordering the Board to levy a tax to satisfy the judgment of plaintiff and interest thereon; however, that part of the order providing for a levy “in addition to the maximum rate provided under the statutes applicable to respondent School District” cannot stand. Ch. 122, Sec. 22 — 3 I.R.S. provides for a writ commanding the Board and School Treasurer to cause the amount of the judgment together with the interest to be paid out of unappropriated monies. We therefore modify the judgment to provide that the Board of Education of Respondent District and the Respondent School Treasurer satisfy such judgment and interest forthwith out of any unappropriated money on hand or that shall come into the hands of said parties, pursuant to Chapter 122, Sec. 22 — 3, Illinois Revised Statutes. As so modified, we affirm the judgment of the Circuit Court of St. Clair County ordering the writ of mandamus to issue. Judgment affirmed as modified.